Citation Nr: 1140152	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO. 09-32 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss. 

2. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for tinnitus.

3. Entitlement to service connection for right ear hearing loss, including as due to aggravation. 

4. Entitlement to service connection for left ear hearing loss.

5. Entitlement to service connection for tinnitus.

6. Entitlement to a special home adaptation grant.

7. Entitlement to specially adapted housing.

8. Entitlement to service connection for a neck disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared before the undersigned at a Travel Board hearing in April 2011; a transcript of which is of record. 
 
The issue of service connection for a neck disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1. The Veteran's original claims of service connection for bilateral hearing loss and tinnitus were denied by an unappealed rating decision in September 2000. 

2. The evidence received since the September 2000 rating decision relates to an unestablished fact necessary to substantiate the claims for bilateral hearing loss and tinnitus and raises a reasonable possibility of substantiating the claims.

3. The Veteran's right ear hearing loss preexisted military service and was not aggravated by military service. 

4. The Veteran's left ear hearing loss is not etiologically related to service. 

5. With resolution of the doubt in favor of the Veteran, the Veteran's tinnitus is due to service. 

6. The Veteran has the following service-connected disabilities: low back strain with degenerative disc disease rated at 20 percent, posttraumatic stress disorder (PTSD) rated at 10 percent, fracture of the first right metacarpal rated at 10 percent, scar from the fracture of the first right metacarpal rated at 10 percent and a shell fragment wound scar of the right leg rated as noncompensable. The Veteran has a combined rating at 40 percent, effective November 28, 2008. 

7. The Veteran does not have service-connected disabilities that have resulted in the loss, or loss of use, of both lower extremities such as to preclude locomotion; or blindness in both eyes plus the anatomical loss or loss of use of one lower extremity; or the loss of one lower extremity together with residuals of organic disease or injury that affects the functions of balance or propulsion as to preclude locomotion; or loss of one lower extremity together with the loss or loss of use of one upper extremity that affects the functions of balance or propulsion such as to preclude locomotion; or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 

8. The Veteran is not permanently and totally disabled due to the anatomical loss or loss of use of both hands, or due to: blindness in both eyes with 5/200 visual acuity or less, or deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).


CONCLUSIONS OF LAW

1. The September 2000 rating decision which denied entitlement to service connection for bilateral hearing loss and tinnitus is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2. Evidence received since the final September 2000 determination denying the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus is new and material, and the Veteran's claims are reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2010).

3. The criteria for a grant of service connection for right ear hearing loss, including as due to aggravation, have not been met. 38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2010). 

4. The criteria for a grant of service connection for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2010).

5. The criteria for a grant of service connection for tinnitus are approximated. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

6. The criteria for specially adapted housing or a special home adaptation grant have not been met. 38 U.S.C.A. § 2101 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.350(a)(2), 3.809, 3.809a (2010); 75 Fed. Reg. 57,861 -57,862 (Sept. 23, 2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA must notify a Veteran of the evidence and information that is necessary to both reopen the claim and establish entitlement to the underlying claim for the benefit sought. Kent v. Nicholson, 20 Vet. App. 1 (2006). As the Board is reopening the Veteran's claims, no further discussion of Kent is warranted. 

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in October 2006, October 2007, and October 2009 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the service treatment records, VA outpatient treatment records and private medical records. Additionally, the Veteran was afforded VA examinations in November 2006, October 2007, and April 2009. Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The record reflects that a September 2000 rating decision denied the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus. The RO sent notice of the decision to the Veteran at his last address of record. The Veteran did not appeal that decision. Therefore, the September 2000 rating decision became final. 38 U.S.C.A. § 7105(c). However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers. "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A review of the statement of the case shows that the RO reopened the Veteran's claims. Regardless of the RO's actions, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The evidence of record at the time of the September 2000 rating decision consisted of service treatment records, post-service medical records, and an August 2000 VA examination. The Veteran's claim was denied because the RO determined that he did not have hearing loss and tinnitus as a result of service. 

The evidence submitted in support of reopening the claims includes more recent medical records that show multiple diagnoses of hearing loss and VA examinations  in November 2006 and October 2007, and the Veteran's testimony at an April 2011 Travel Board hearing. The Board finds that this evidence raises a reasonable possibility of substantiating the Veteran's claims. As such, the evidence is new and material under the provisions of 38 C.F.R. § 3.156(a) and the claims are reopened. 

Service connection for Hearing Loss and Tinnitus

The Veteran contends that he has hearing loss and tinnitus as a result of his active service. Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2010). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d). Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Regulations provide that certain chronic diseases, such as an organic disease of the nervous system, e.g., sensorineural hearing loss, will be considered to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service. See 38 C.F.R. §§ 3.307, 3.309. However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.307.

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence. Therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Hearing loss disability claims are governed by 38 C.F.R. § 3.385. This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater. 38 C.F.R. § 3.385. Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent. 38 C.F.R. § 3.385.

An audiogram was performed in August 1968, upon enlistment, and at that time, the Veteran's puretone threshold values, in decibels, were as follows:


500 HERTZ
1000 HERTZ
2000 HERTZ
4000 HERTZ
Right ear
0
5
5
50
Left ear
5
0
5
35

In a July 1971 Report of Medical History, the Veteran denied having or ever having had hearing loss. At his December 1971 separation examination, the Veteran's puretone threshold values, in decibels, were as follows:


500 HERTZ
1000 HERTZ
2000 HERTZ
4000 HERTZ
Right ear
0
0
0
0
Left ear
0
0
0
0

There are no additional records showing treatment for or a diagnosis of hearing loss or tinnitus during service. 

In 1982, the Veteran reported tinnitus, alleging that the ringing in his ears began in 1978.  He also alleged that he had "ear trouble" beginning in 1973. The Veteran first sought treatment for his hearing loss and tinnitus in 1990. He filed a claim for service connection in May 2000.

At an August 2000 hearing evaluation, the Veteran's puretone threshold values, in decibels, were as follows:


500 HERTZ
1000 HERTZ
2000 HERTZ
4000 HERTZ
Right ear
15
15
25
85
Left ear
15
10
20
75

The examiner diagnosed bilateral high frequency sensorineural hearing loss and noted that the Veteran complained of bilateral tinnitus. No opinion was offered as to the etiology of these disorders. 

The Veteran underwent a VA examination in November 2006. His puretone threshold values, in decibels, were as follows:


500 HERTZ
1000 HERTZ
2000 HERTZ
4000 HERTZ
Right ear
15
15
25
95
Left ear
15
15
15
75

The examiner diagnosed bilateral high frequency sensorineural hearing loss and bilateral tinnitus. The Veteran has hearing loss for VA compensation purposes. 38 C.F.R. § 3.385. The Veteran's claims file was not available for review and the examiner declined issuing an opinion on the etiology of this diagnosis.
  
An addendum was issued in October 2007. The examiner opined that because the Veteran's hearing loss appears to have improved during his period of service, the examiner was unable to render an opinion regarding the etiology of his hearing loss and tinnitus without resort to speculation. This speculative opinion is adequate because the examiner explained why a non-speculative opinion could not be provided. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). However, speculative opinions are not probative evidence. Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010). 

The Veteran appeared at a Board hearing in April 2011. The Veteran testified that he was exposed to loud noise during service while working on the gunships without any hearing protection. 

With regard to the Veteran's right ear, his entrance examination showed hearing loss pursuant to 38 C.F.R. § 3.385 because his puretone threshold was 50 decibels at 4000 Hz. When determining whether a disability or disease was incurred in service, or preexisted service, a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-03; 69 Fed. Reg. 25178 (2004).  Because there is a notation on the Veteran's entrance examination of hearing loss in the right ear, he is not considered to be "sound" in this regard. Therefore, the Board must consider whether the Veteran's right ear hearing loss was aggravated by his period of service. 

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

The presumption of aggravation applies only when pre-service disability increases in severity during service. Beverly v. Brown, 9 Vet. App. 402, 405 (1996). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402  (1995); see also Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Davis v. Principi, 276 F.3d 1341, 1345  (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required to establish an increase in disability).

Here, there is no evidence of an increase in severity of the Veteran's right ear hearing loss during service. In fact, the evidence shows that the Veteran's hearing in his right ear was normal upon discharge from service.

With regard to hearing loss in both ears, the Board has considered the Veteran's statements that the disorder claimed is due to service; however, it was not until 1990 - 19 years after separation - that the Veteran was diagnosed with hearing loss. While not a dispositive factor, a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that aggravation in service may be rebutted by the absence of medical treatment for the claimed condition for many years after service). 

Additionally, the record does not contain any medical evidence supporting the Veteran's claim. The VA audiologist was unable to offer an opinion as to the etiology of the Veteran's hearing loss without resorting to mere speculation and the Veteran has not submitted any additional medical evidence in support of his claim. 

The Board has also considered the Veteran's lay statements and sworn testimony regarding the etiology of his hearing loss of his disability. The Board acknowledges the Veteran's belief that his disability is due to his period of service; however, he does not possess the medical expertise or qualifications to opine on the etiology of his disorder. A hearing loss disability is not a condition generally capable of lay diagnosis, although its symptoms, such as difficulty hearing, might be described by a lay person, nor is it the type of condition that can be causally related to military service without medical expertise. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) 

In this regard, the origin of a hearing loss disability is a matter of medical complexity and is often the subject of conflicting opinions even among medical professionals. Thus, the Board concludes that, although the Veteran is competent to report symptoms he experienced while in service and after service, his statements as to the origin of a hearing loss disability do not constitute competent evidence. As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters. 

As there is no competent evidence of a nexus between his period of active service and his current hearing loss, and there is no evidence that his right ear hearing loss was aggravated by his period of service, the claims for aggravation of right ear hearing loss that preexisted service and for service connection for left ear hearing loss must be denied. In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims of service connection for bilateral hearing loss, that doctrine is not for application in the instant appeal. See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56.

With regard to the Veteran's tinnitus, the record demonstrates a continuity of symptomatology since shortly after his period of service. The Veteran's testimony is competent lay evidence, as it is evidence not requiring that the proponent have "specialized education, training, or experience."  Lay evidence is competent "if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person."  38 C.F.R. 
§ 3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (one not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation); see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

It is the Board's fundamental responsibility to evaluate the probative value of all evidence, including testimony. See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994). In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran. Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."). 

When considered in the light of the Veteran's reports of a continuity of symptoms, and specific in-service noise exposure, the evidence is at least in equipoise. The Veteran's testimony as to onset is deemed facially credible and not overtly contradicted by other evidence of record. Resolving reasonable doubt in favor of the Veteran, service connection is granted for tinnitus.


Specially Adapted Housing Under 38 U.S.C.A. § 2101(a)

The Veteran seeks specially adapted housing or a special home adaptation grant. As the preponderance of the evidence is against the claim, the Veteran's claim is denied. 

A certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is warranted if the Veteran is entitled to compensation for permanent and total service-connected disability due to: (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 38 C.F.R. § 3.809(b) and 75 Fed. Reg. 57859 (September 23, 2010).

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809(d).

Loss of use of a hand or foot is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance. 38 C.F.R. § 3.350(a)(2). The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. 
§ 3.350(a)(2). Examples that constitute loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3.5 inches or more, complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve. 38 C.F.R. § 3.350(a)(2)(a)(b); 38 C.F.R. § 4.63.

The Veteran has the following service-connected disabilities: low back strain with degenerative disc disease rated at 20 percent, posttraumatic stress disorder (PTSD) rated at 10 percent, fracture of the first right metacarpal rated at 10 percent, scar from the fracture of the first right metacarpal rated at 10 percent, and a shell fragment wound scar of the right leg rated as noncompensable. The Veteran has a combined rating at 40 percent, effective November 28, 2008. 

The Veteran alleges that he has poor vision; however, he is not service-connected for any vision related disorders, nor does he allege that his poor vision is related to service. The Veteran is claiming that he is unable to ambulate without his walker and that he cannot get his walker into his trailer and therefore is entitled to specially adapted housing or a special home adaptation grant. He also contends that his service-connected disorder of the right first metacarpal affects the use of his hand.

The Veteran underwent a VA examination for his hand in April 2009. The examiner diagnosed the Veteran with an intraarticular injury of metacarpal joint, right thumb. The examiner found that the Veteran has full range of motion in all fingers, except the thumb and concluded that the Veteran is "not able to do anything with the right hand."  

The preponderance of the evidence does not reveal that the Veteran has loss of use of a hand or foot defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance. Although the Veteran has pain in his right thumb, he has full range of motion is his other fingers. While the April 2009 examiner reported that "he is not able to do anything with the right hand," given the range of motion that his fingers have the Board does not find that his limitation amounts to "no effective function" of his hand. Additionally, although he is uses a walker and a wheelchair, the evidence does not reveal any ankylosis of the knees as demonstrated by the range of motion studies and the Veteran's is not service-connected for a loss of or diminished vision. The Veteran does not assert, and the evidence does not show, that he has full thickness subdermal burns. 

Accordingly, the remaining issue is whether the Veteran has permanent and total service-connected disability due to the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. See 38 C.F.R. § 3.809.

As stated above, the Veteran uses a wheelchair and walker for ambulation due to his service-connected back disability. However, the Veteran is not in receipt of and service-connected disabilities evaluated as permanent and total. His back disability is currently evaluated as 20 percent disabling. In addition, he is not in receipt of any service-connected benefits for any vision loss, hip disorders, arm disorders, burn scars, or any loss of either hand. While the Veteran is service-connected for a metacarpal disorder, this disorder only precludes the use of his right thumb, he has full range of motion in his remaining fingers. Thus, the Board finds that there is no basis for a grant of assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a). 

Special Home Adaptation Grant Under 38 U.S.C.A. § 2101(b)

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809, and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled to compensation for permanent and total disability which (1) includes the anatomical loss or loss of use of both hands, or (2) is due to blindness in both eyes with 5/200 visual acuity or less, or (3) is due to deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (4) full thickness or subdermal burns that have resulted in contractures with limitation of motion of one or more extremities or the trunk, or (5) residuals of an inhalation injury. 38 C.F.R. § 3.809a (b) (2010); 75 Fed. Reg. 57859 (September 23, 2010). The assistance referred to in this section will not be available to any veteran more than once. 38 C.F.R. § 3.809a(a). 

As discussed above, the Veteran does not have a disability that is rated as permanent and total. Although the Veteran has poor eyesight, he is not service connected for this condition. His eyesight does not have 5/200 or less visual acuity. The Veteran does not contend, and the evidence does not show, that the has burns or residuals of an inhalation injury. Lastly, as noted above, the Veteran is service connected for a right hand disability that prevents him from moving his thumb. The Board finds that this disability, evaluated as 10 percent disabling, does not constitute loss of use of his right hand. Further, he does not have any service connected disabilities that pertain to his left hand. Therefore, he does not have a disability that includes the loss or loss of use of both hands. His service connected disabilities do not meet the criteria set forth in 38 C.F.R. § 3.809a(b), and as a result, entitlement to a special home adaption grant under 38 U.S.C.A. § 2101(b) is not warranted. Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

As new and material evidence sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss has been submitted, the Veteran's claim is granted to this extent. 

As new and material evidence sufficient to reopen a claim of entitlement to service connection for bilateral tinnitus has been submitted, the Veteran's claim is granted to this extent. 

Service connection for right ear hearing loss, as due to aggravation, is denied. 

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is granted.

Entitlement to a special home adaptation grant is denied.

Entitlement to specially adapted housing is denied.


REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required. 

The Veteran contends that he has a neck disorder as a result of his active service, including as secondary to his service-connected back disorder. The Veteran testified that he injured his neck after a fall from a helicopter during service. He stated that he was treated with ibuprofen at the time but did not seek additional treatment at that time. Upon discharge from service, he was treated for pain in his neck. 

The Veteran also alleged that an MRI was performed at the VA prior to the April 2011 hearing. He testified that there may be outstanding VA treatment records from VA facilities in Texas, New Mexico, and Las Vegas. Where VA has constructive and actual knowledge of the availability of pertinent records in the possession of the VA, an attempt to obtain them must be made. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611(1992). 

Additionally, VA is obligated to provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. Id., at 83. In this case, the Veteran has been diagnosed with a neck disability and he is service connected for a low back disability. He receives treatment for a neck problem and has asserted that it began in 1972. However, the evidence of record is not sufficient for the Board to adjudicate his claim under either the theory of direct or secondary service connection. Therefore an examination is necessary. Id. 

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA treatment records that may exist, including any in Texas, New Mexico, and Las Vegas. If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2010). 

2. After the passage of a reasonable amount of time, the RO/AMC must afford the Veteran the medical examination detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below. The following considerations will govern the examination:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand. 

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion. He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. The examiner shall respond to the following inquiries:

i. Does the Veteran have a neck disorder that is etiologically related to his active service?

ii. Does the Veteran have a neck disorder that is caused or aggravated by his service-connected spine disorder?

3. Thereafter, the RO/AMC will review the claims files and ensure that the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. 

4. The RO/AMC must then readjudicate the claim of service connection for a neck disorder to include consideration of all of the evidence of record. If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision. The Veteran and his representative will be then given an appropriate opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


